Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 3-11 and 16-18 were canceled. 
Claims 1-2, 12-15 and 19 were amended. 
Claims 1-2, 12-15 and 19 are pending and under consideration. 

Withdrawn Rejections
Objection of the specification because of the following informalities: “Abs-r-924” and “Abs-h-924” appear two times in part A and part B in Table on page 4, is withdrawn. Applicant amended the specification, thereby obviating this objection. 

Objection of the title because of the following informalities: “uses therefor” should read “uses thereof”, is withdrawn. Applicant amended the title, thereby obviating this objection. 

Objection of claim 1 is withdrawn. Applicant amended the claim, thereby obviating this objection. 

Objection of claims 3, 10 and 11 is withdrawn. Applicant canceled the claims and therefore this objection is moot. 



Rejection of Claims 3-6, 8-11 and 16-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn. Applicant canceled the claims and therefore this rejection is moot. 

Rejection of Claims 8-11 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, is withdrawn. Applicant canceled the claims and therefore this rejection is moot. 

Rejection of Claims 1-9, 12-17 and 19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn. Applicant amended the claims 1-2, 12-15 and 19 and canceled the claims 3-11 and 16-18, thereby overcoming this rejection. 



Rejection of Claims 16 and 17 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter is withdrawn. Applicant canceled the claims and therefore this rejection is moot. 


Maintained Objection 
Claim Objections
Claim 19 is objected to because of the following informalities: “an antibody according to claim 1” should be “the antibody according to claim 1”.  Appropriate correction is required.


New Objection Necessitated by Claim Amendment  
Claim Objections
Claim 2 is objected to because of the following informalities: claim must end with “period” instead of “comma”.  Appropriate correction is required.


Allowable Subject Matter
Claims 1 and 12-15 are allowed.
 
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s amendment of claims obviated the rejections of record. Sequence search shows that there is no prior art for the antibodies claimed in the instant claims.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Brad Duffy/Primary Examiner, Art Unit 1643